ROBERT L. BLAND, Judge
The claim involved is for the sum of $8.16. It is submitted to the court by the state road commission, under the provisions of section 17 of the court act. The record of the claim, prepared by the road commission, was filed with the clerk on October 17, 1944. From this record it appears that on September 16, 1944, state road commission truck no. 430-88, operated -by James C. Casto, was in a privately-owned lot of Consolidated Supply Company, in the city of Charleston, West Virginia, gathering cinders. As the state road commission driver was backing into the loadway position his foot slipped off the brake of the truck and the truck collided with a parked automobile owned by the claimant, causing such damage thereto as necessitated the payment by her of the sum of her claim to have it repaired.
The claim is concurred in by the head of the department concerned and its payment is approved by an assistant attorney general and an award is made in favor of claimant, Mary Harris Reynolds, for the said sum of eight dollars and sixteen cents ($8.16).